Barker, J.
The only difficulty in dealing with this bill of exceptions is to know what it means. The case was tried without a jury and the petition dismissed. A number of facts which appeared from the evidence are stated, and such further testimony as is material was added at length. Two rulings requested by the petitioner are stated, and the bill then concludes as follows : “ The court refused to make either of the rulings indicated, but ruled that on all the evidence the petitioner was not entitled to have the lien established, and ordered the petition to be dismissed. The petitioner respectfully excepted to the ruling, and to the findings as made, and prays that its exceptions may be allowed.”
The briefs of both parties and the arguments addressed to us go upon the theory that the question for decision is whether, upon the statement of the facts which it is said appeared in evidence and the additional testimony set out in the bill, it was competent for the court to find for the respondents and dismiss the petition. We therefore construe the bill of exceptions to mean that the petitioner excepted to the refusal to give the rulings requested, and that the statement of the court, that on all the evidence the petitioner was not entitled to have the lien established, and its order that the petition be dismissed, were the findings to which the petitioner excepted. See Johnson v. Kimball, 170 Mass. 58. *382Therefore these findings are to be dealt with as findings of fact are dealt with, and are to be sustained if founded upon any reasonable view of the evidence. On the other hand, a ruling that, as matter of law, the petitioner was not entitled to have the lien established, could not be supported if upon any reasonable view of the evidence a finding for the petitioner might have been made. Upon this construction of the bill of exceptions, the two rulings requested, the first of which clearly could not be given, might both be properly refused as involving questions of law immaterial in view of the facts as determined by the court. The question whether the petitioner’s work and materials were furnished in the erection of the building, or were furnished in putting in machines which were sold as personalty and remained the personalty of the firm which ordered them, as against the owner of the building, depended very little upon how the elevators were attached. If the owner of the building was herself a purchaser of the materials furnished, because of her membership in the firm which ordered them, (see Fletcher v. Stedman, 159 Mass. 124,) that principle of law would still be immaterial to the decision if the contract was one for the sale of personalty which did not become part of the building, or if the certificate was no.t seasonably filed, or if the statement filed was not a just and true account of the amount due.
The state of the evidence was such that upon either of these questions the court below was justified in finding either for the respondents or the petitioner, and as the court did find for the respondents its action cannot be disturbed or reversed.

Exceptions overruled.